

	

		II

		109th CONGRESS

		2d Session

		S. 2398

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish an Advanced Research Projects

		  Administration-Energy to initiate high risk, innovative energy research to

		  improve the energy security of the United States, to extend certain energy tax

		  incentives, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Energy Competitiveness Act of

			 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Advanced Research Projects

				Administration-Energy

					Sec. 101. Advanced Research Projects

				Administration-Energy.

					TITLE II—Energy tax incentives

					Subtitle A—Energy infrastructure tax incentives

					Sec. 201. Extension of credit for electricity produced from

				certain renewable resources.

					Sec. 202. Extension and expansion of credit to holders of clean

				renewable energy bonds.

					Sec. 203. Extension and expansion of qualifying advanced coal

				project credit.

					Sec. 204. Extension and expansion of qualifying gasification

				project credit.

					Subtitle B—Domestic fossil fuel security

					Sec. 211. Extension of election to expense certain

				refineries.

					Subtitle C—Conservation and energy efficiency

				provisions

					Sec. 221. Extension of energy efficient commercial buildings

				deduction.

					Sec. 222. Extension of new energy efficient home

				credit.

					Sec. 223. Extension of residential energy efficient property

				credit.

					Sec. 224. Extension of credit for business installation of

				qualified fuel cells and stationary microturbine power plants.

					Sec. 225. Extension of business solar investment tax

				credit.

					Subtitle D—Alternative fuels and vehicles

				incentives

					Sec. 231. Extension of excise tax provisions and income tax

				credit for biodiesel and alternative fuels.

					Sec. 232. Exception from depreciation limitation for certain

				alternative and electric passenger automobiles.

				

			IAdvanced Research

			 Projects Administration-Energy

			101.Advanced

			 Research Projects Administration-Energy

				(a)EstablishmentThere

			 is established the Advanced Research Projects Administration-Energy (referred

			 to in this section as ARPA–E).

				(b)GoalsThe

			 goals of ARPA–E are to reduce the quantity of energy the United States imports

			 from foreign sources and to improve the competitiveness of the United States

			 economy by—

					(1)promoting revolutionary changes in the

			 critical technologies that would promote energy competitiveness;

					(2)turning

			 cutting-edge science and engineering into technologies for energy and

			 environmental application; and

					(3)accelerating innovation in energy and the

			 environment for both traditional and alternative energy sources and in energy

			 efficiency mechanisms to—

						(A)reduce energy use;

						(B)decrease the reliance of the United States

			 on foreign energy sources; and

						(C)improve energy competitiveness.

						(c)Director

					(1)In

			 generalARPA–E shall be headed by a Director (referred to in this

			 section as the Director) appointed by the President.

					(2)Positions at

			 Level VSection 5316 of title 5, United States Code, is amended

			 by adding at the end the following:

						

								Director, Advanced Research Projects

				  Administration-Energy.

							.

					(d)Duties

					(1)In

			 generalIn carrying out this

			 section, the Director shall award competitive grants, cooperative agreements,

			 or contracts to institutions of higher education, companies, or consortia of

			 such entities (which may include federally funded research and development

			 centers) to achieve the goal described in subsection (b) through acceleration

			 of—

						(A)energy-related

			 research;

						(B)development of

			 resultant techniques, processes, and technologies, and related testing and

			 evaluation; and

						(C)demonstration and commercial application of

			 the most promising technologies and research applications.

						(2)Small-business

			 concernsThe Director shall carry out programs established under

			 this section, to the maximum extent practicable, in a manner that is similar to

			 the Small Business Innovation Research Program established under section 9 of

			 the Small Business Act (15 U.S.C. 638) to ensure that small-business concerns

			 are fully able to participate in the programs.

					(e)Personnel

					(1)Program

			 managers

						(A)AppointmentThe

			 Director shall appoint employees to serve as program managers for each of the

			 programs that are established to carry out the duties of ARPA–E under this

			 section.

						(B)DutiesProgram

			 managers shall be responsible for—

							(i)establishing research and development goals

			 for the program, as well as publicizing goals of the program to the public and

			 private sectors;

							(ii)soliciting

			 applications for specific areas of particular promise, especially areas for

			 which the private sector cannot or will not provide funding;

							(iii)selecting

			 research projects for support under the program from among applications

			 submitted to ARPA–E, based on—

								(I)the scientific and

			 technical merit of the proposed projects;

								(II)the demonstrated

			 capabilities of the applicants to successfully carry out the proposed research

			 project; and

								(III)such other

			 criteria as are established by the Director; and

								(iv)monitoring the

			 progress of projects supported under the program.

							(2)Other

			 personnel

						(A)In

			 generalSubject to subparagraph (B), the Director shall appoint

			 such employees as are necessary to carry out the duties of ARPA–E under this

			 section.

						(B)LimitationsThe

			 Director shall appoint not more than 250 employees to carry out the duties of

			 ARPA–E under this section, including not less than 180 technical staff, of

			 which—

							(i)not less than 20

			 staff shall be senior technical managers (including program managers designated

			 under paragraph (1)); and

							(ii)not less than 80

			 staff shall be technical program managers.

							(3)Experimental

			 personnel authorityIn appointing personnel for ARPA–E, the

			 Director shall have the hiring and management authorities described in section

			 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year

			 1999 (Public Law 105–261; 5 U.S.C. 3104 note).

					(4)Maximum

			 duration of employment

						(A)Program

			 managers and senior technical managers

							(i)In

			 generalSubject to clause (ii), a program manager and a senior

			 technical manager appointed under this subsection shall serve for a term not to

			 exceed 4 years after the date of appointment.

							(ii)ExtensionsThe

			 Director may extend the term of employment of a program manager or a senior

			 technical manager appointed under this subsection for not more than 4 years

			 through 1 or more 2-year terms.

							(B)Technical

			 program managersA technical program manager appointed under this

			 subsection shall serve for a term not to exceed 6 years after the date of

			 appointment.

						(5)LocationThe

			 office of an officer or employee of ARPA–E shall not be located in the

			 headquarters of the Department of Energy.

					(f)Transactions

			 other than contracts and grants

					(1)In

			 generalTo carry out projects through ARPA–E, the Director may

			 enter into transactions (other than contracts, cooperative agreements, and

			 grants) to carry out advanced research projects under this section under

			 similar terms and conditions as the authority is exercised under section 646(g)

			 of the Department of Energy Organization Act (42 U.S.C. 7256(g)).

					(2)Peer

			 reviewPeer review shall not be required for 75 percent of the

			 research projects carried out by the Director under this section.

					(g)Prizes for

			 advanced technology achievementsThe Director may carry out a

			 program to award cash prizes in recognition of outstanding achievements in

			 basic, advanced, and applied research, technology development, and prototype

			 development that have the potential for application to the performance of the

			 mission of ARPA–E under similar terms and conditions as the authority is

			 exercised under section 1008 of the Energy Policy Act of 2005 (42 U.S.C.

			 16396).

				(h)Coordination of

			 activitiesThe Director—

					(1)shall ensure that

			 the activities of ARPA–E are coordinated with activities of Department of

			 Energy offices and outside agencies; and

					(2)may carry out

			 projects jointly with other agencies.

					(i)ReportNot

			 later than September 30, 2007, the Director shall submit to Congress a report

			 on the activities of ARPA–E under this section, including a recommendation on

			 whether ARPA–E needs an energy research laboratory.

				(j)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section—

					(1)$300,000,000 for

			 fiscal year 2007;

					(2)$600,000,000 for

			 fiscal year 2008;

					(3)$1,100,000,000

			 for fiscal year 2009;

					(4)$1,500,000,000

			 for fiscal year 2010; and

					(5)$2,000,000,000

			 for fiscal year 2011.

					IIEnergy tax

			 incentives

			AEnergy

			 infrastructure tax incentives

				201.Extension of

			 credit for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code

			 of 1986 (relating to qualified facilities) is amended by striking

			 2008 each place it appears and inserting

			 2011.

				202.Extension and

			 expansion of credit to holders of clean renewable energy bonds

					(a)In

			 generalSection 54(m) of the Internal Revenue Code of 1986

			 (relating to termination) is amended by striking 2007 and

			 inserting 2010.

					(b)Annual volume

			 cap for bonds issued during extension periodParagraph (1) of

			 section 54(f) of the Internal Revenue Code of 1986 (relating to limitation on

			 amount of bonds designated) is amended to read as follows:

						

							(1)National

				limitation

								(A)Initial

				national limitationWith respect to bonds issued after December

				31, 2005, and before January 1, 2008, there is a national clean renewable

				energy bond limitation of $800,000,000.

								(B)Annual national

				limitationWith respect to bonds issued after December 31, 2007,

				and before January 1, 2011, there is a national clean renewable energy bond

				limitation for each calendar year of

				$800,000,000.

								.

					(c)Effective

			 dateThe amendments made by this section shall apply to bonds

			 issued after the date of the enactment of this Act.

					203.Extension and

			 expansion of qualifying advanced coal project credit

					(a)In

			 generalSection 48A(d)(3)(A) of the Internal Revenue Code of 1986

			 (relating to aggregate credits) is amended by striking

			 $1,300,000,000 and inserting

			 $1,800,000,000.

					(b)Authorization

			 of additional integrated gasification combined cycle

			 projectsSubparagraph (B) of section 48A(d)(3) of te Internal

			 Revenue Code of 1986 (relating to aggregate credits) is amended to read as

			 follows:

						

							(B)Particular

				projectsOf the dollar amount in subparagraph (A), the Secretary

				is authorized to certify—

								(i)$800,000,000 for

				integrated gasification combined cycle projects the application for which is

				submitted during the period described in paragraph (2)(A)(i),

								(ii)$500,000,000 for

				projects which use other advanced coal-based generation technologies the

				application for which is submitted during the period described in paragraph

				(2)(A)(i), and

								(iii)$500,000,000

				for integrated gasification combined cycle projects the application for which

				is submitted during the period described in paragraph

				(2)(A)(ii).

								.

					(c)Application

			 period for additional projectsSubparagraph (A) of section

			 48A(d)(2) of the Internal Revenue Code of 1986 (relating to certification) is

			 amended to read as follows:

						

							(A)Application

				periodEach applicant for certification under this paragraph

				shall submit an application meeting the requirements of subparagraph (B). An

				applicant may only submit an application—

								(i)for an allocation

				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)

				during the 3-year period beginning on the date the Secretary establishes the

				program under paragraph (1), and

								(ii)for an

				allocation from the dollar amount specified in paragraph (3)(A)(iii) during the

				3-year period beginning at the termination of the period described in clause

				(i).

								.

					(d)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendments made by section 1307 of the Energy Policy Act of

			 2005.

					204.Extension and

			 expansion of qualifying gasification project credit

					(a)In

			 generalSection 48B(d)(1) of the Internal Revenue Code of 1986

			 (relating to qualifying gasification project program) is amended by striking

			 $350,000,000 and inserting $850,000,000.

					(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the amendments made by section 1307 of the Energy Policy Act of

			 2005.

					BDomestic fossil

			 fuel security

				211.Extension of

			 election to expense certain refineries

					(a)In

			 generalSection 179C(c)(1) of

			 the Internal Revenue Code of 1986 (defining qualified refinery property) is

			 amended—

						(1)by striking and before January 1,

			 2012 in subparagraph (B) and inserting and, in the case of any

			 qualified refinery described in subsection (d)(1), before January 1,

			 2012, and

						(2)by inserting

			 if described in subsection (d)(1) after of which

			 in subparagraph (F)(i).

						(b)Conforming

			 amendmentSubsection (d) of section 179C of the Internal Revenue

			 Code of 1986 is amended to read as follows:

						

							(d)Qualified

				refineryFor purposes of this section, the term qualified

				refinery means any refinery located in the United States which is

				designed to serve the primary purpose of processing liquid fuel from—

								(1)crude oil,

				or

								(2)qualified fuels

				(as defined in section

				45K(c)).

								.

					(c)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendment made by section 1323(a) of the Energy Policy Act of

			 2005.

					CConservation and

			 energy efficiency provisions

				221.Extension of

			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code

			 of 1986 (relating to termination) is amended by striking 2007

			 and inserting 2010.

				222.Extension of

			 new energy efficient home credit

					(a)In

			 generalSubsection (g) of

			 section 45L of the Internal Revenue Code of 1986 (relating to new energy

			 efficient home credit) is amended to read as follows:

						

							(g)TerminationThis section shall not apply to—

								(1)any qualified new energy efficient home

				meeting the energy saving requirements of subsection (c)(1) acquired after

				December 31, 2010, and

								(2)any qualified new energy efficient home

				meeting the energy saving requirements of paragraph (2) or (3) of subsection

				(c) acquired after December 31,

				2007.

								.

					(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the amendments made by section 1332 of the Energy Policy Act of

			 2005.

					223.Extension of

			 residential energy efficient property creditSection 25D(g) of the Internal Revenue Code

			 of 1986 (relating to termination) is amended by striking 2007

			 and inserting 2010.

				224.Extension of

			 credit for business installation of qualified fuel cells and stationary

			 microturbine power plantsSections 48(c)(1)(E) and 48(c)(2)(E) of the

			 Internal Revenue Code of 1986 (relating to termination) are each amended by

			 striking 2007 and inserting 2010.

				225.Extension of

			 business solar investment tax creditSections 48(a)(2)(A)(i)(II) and

			 48(a)(3)(A)(ii) of the Internal Revenue Code of 1986 (relating to termination)

			 are each amended by striking 2008 and inserting

			 2011.

				DAlternative fuels

			 and vehicles incentives

				231.Extension of

			 excise tax provisions and income tax credit for biodiesel and alternative

			 fuels

					(a)BiodieselSections 40A(g), 6426(c)(6), and

			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking

			 2008 and inserting 2010.

					(b)Alternative

			 fuel

						(1)FuelsSections

			 6426(d)(4) and 6427(e)(5)(C) of the Internal Revenue Code of 1986 are each

			 amended by striking September 30, 2009 and inserting

			 December 31, 2010.

						(2)Refueling

			 propertySection 30C(g) of such Code is amended by striking

			 2009 and inserting 2010.

						(c)Effective

			 dateThe amendments made by this section shall take effect on

			 January 1, 2007.

					232.Exception from

			 depreciation limitation for certain alternative and electric passenger

			 automobiles

					(a)In

			 generalParagraph (1) of

			 section 280F(a) of the Internal Revenue Code of 1986 (relating to limitation)

			 is amended by adding at the end the following new subparagraph:

						

							(D)Special rule

				for certain alternative motor vehicles and qualified electric

				vehiclesSubparagraph (A) shall not apply to any motor vehicle

				for which a credit is allowable under section 30 or

				30B.

							.

					(b)Conforming

			 amendmentSubparagraph (C) of section 280F(a)(1) of the Internal

			 Revenue Code of 1986 is amended by striking clause (ii) and by redesignating

			 clause (iii) as clause (ii).

					(c)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

					

